Name: Commission Regulation (EEC) No 3949/86 of 23 December 1986 amending Regulation (EEC) No 1059/83 on storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must
 Type: Regulation
 Subject Matter: beverages and sugar;  agricultural structures and production;  foodstuff;  civil law;  distributive trades
 Date Published: nan

 Avis juridique important|31986R3949Commission Regulation (EEC) No 3949/86 of 23 December 1986 amending Regulation (EEC) No 1059/83 on storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must Official Journal L 365 , 24/12/1986 P. 0040 - 0041 Finnish special edition: Chapter 3 Volume 22 P. 0106 Swedish special edition: Chapter 3 Volume 22 P. 0106 *****COMMISSION REGULATION (EEC) No 3949/86 of 23 December 1986 amending Regulation (EEC) No 1059/83 on storage contracts for table wine, grape must, concentrated grape must and rectified concentrated grape must THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organization of the market in wine (1), as last amended by Regulation (EEC) No 3805/85 (2), and in particular Articles 7 (5), 9 (5) and 12a (5) thereof, Whereas the definitions of the types of table wine were amended by Council Regulation (EEC) No 3805/85 of 20 December 1985 adopting, on account of the accession of Spain and Portugal, certain Regulations relating to the wine sector; whereas it is therefore necessary to adapt the definitions of table wines considered for storage purposes that are in in close economic relationship with the types of table wine listed in Article 1 of Commission Regulation (EEC) No 1059/83 (3), as last amended by Regulation (EEC) No 2850/85 (4); Whereas Regulation (EEC) No 1059/83 does not stipulate that several lots of wine stored in different containers may not be the subject of a single analysis report; whereas, for reasons of control, measures should be taken to ensure that each lot of wine contained in a container can be identified by its characteristic analytical particulars; Whereas it is advisable to specify that entitlement to aid in respect of a storage contract is cancelled by the acceptance of an export declaration; Whereas certain drafting amendments should be made to Regulation (EEC) No 1059/83; Whereas Commission Regulation (EEC) No 2706/86 of 28 August 1986 laying down for the 1985/96 wine year detailed rules for the application of the additional measures applicable to holders of long-term storage contracts for table wine (5), as amended by Regulation (EEC) No 3197/86 (6), lays down that storage contracts may be concluded between 16 September 1986 and 15 January 1987; whereas, so that all these contracts may be subject to the same provisions, they should be excluded from the scope of this Regulation; Whereas the measures proivded for in this Regulation are in accordance with the opinion of the Management Committee for Wine, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EEC) No 1059/83 is hereby amended as follows: 1. The text under (b) in the second paragraph of Article 1 is replaced by the following: '(b) Wines in close economic relationship means, for table wines of type: - A I, those white table wines with an actual alcoholic strength of more than 13 % vol not belonging to type A II or type A III, - R I those red table wines with an actual alcoholic strength of more than 12 % vol but not more than 12,5 % vol and not belonging to type R III, - R II, those red table wines with an actual alcoholic strength of more than 15 % vol not belonging to type R III.' 2. Article 4 is replaced by the following: 'Article 4 1. Every contract shall be drawn up in at least two copies. One copy shall be for the producer, one other being kept by the intervention agency. 2. Contracts shall include not less than the following information: (a) the name and address of the producer or producers concerned; (b) the name and address of the intervention agency; (c) the amount of aid expressed in ECU; (d) the first and last days of the storage period; (e) the nature of the product (table wine, grape must, concentrated grape must or rectified concentrated grape must); (f) the place of storage; (g) the quantity; in the case of table wine, the contract shall also include the following information: (h) the type to which the wine belongs or with which it is in close economic relationship; (i) a declaration that the first racking has been carried out; in the case of grape must obtained from vine varieties of the Sylvaner, Mueller-Thurgau or Riesling type, the contract shall also include the following information: (j) the variety of vine from which the must has been obtained. 3. A contract shall be concluded only if the producer has furnished, in respect of each container in which the product concerned is stored: - information enabling each container to be identified; - the following analytical particulars: (a) colour (b) total sulphur dioxide content expressed in milligrams per litre; (c) absence of hybrids. for table wine, the following analytical particulars shall also be furnished: (d) total alcoholic strength by volume; (e) actual alcoholic strength by volume; (f) total acidity, expressed in grams of tartaric acid per litre or in milliequivalents per litre; (g) volatile acidity, expressed in grams of acetic acid per litre or in milliequivalents; (h) exposure to air for 24 hours; (i) absence of any bad taste; for grape must, concentrated grape must or rectified concentrated grape must, the following information shall also be furnished: (j) the reading obtained at a temperature of 20 °C with a refractometer used in accordance with the method referred to in the Annex to Commission Regulation (EEC) No 543/86 (1). The abovementioned analytical particulars shall be drawn up by an official laboratory in the 30 days preceding the conclusion of the contract. 4. Member States may: - require additional information identifying the product in question, - in the case of white table wine, waive the requirement to state the volatile acidity. (1) OJ No L 55, 1. 3. 1986, p. 41.' 3. In Article 6, paragraph 4 is deleted. 4. The third subparagraph of Article 10 (2) is replaced by the following: 'Within one month of the day of completion of the processing operations, producers shall send to the intervention agency an analysis report concerning the product obtained containing not less than the particulars required in Article 4 for this product.'. 5. The following paragraph is added to Article 15: ' Acceptance of an export declaration shall bring to an end the storage arrangements for the quantity covered by the declaration. In such an event, no aid shall be paid in respect of this quantity. Notwithstanding the provisions of Article 5 (2), the contract shall continue to apply to any remaining quantities.' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply to contracts concluded after 15 December 1986; however, the provisions of the text of Regulation (EEC) No 1059/83 in force before the amendment introduced by this Regulation shall remain applicable to contracts concluded under Regulation (EEC) No 2706/86. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 December 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No L 54, 5. 3. 1979, p. 1. (2) OJ No L 367, 31. 12. 1985, p. 39. (3) OJ No L 116, 30. 4. 1983, p. 77. (4) OJ No L 270, 12. 10. 1985, p. 6. (5) OJ No L 246, 30. 8. 1986, p. 66. (6) OJ No L 298, 22. 10. 1986, p. 8.